DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Conditional Claim Language:  No Patentable Weight
The language “if” is conditional claim language that has no patentable weight for a method claim.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims).
Method claim 15 includes conditional claim language.  Each occurrence of such conditional claim language has been indicated by using bold and underline to identify the beginning of the conditional expression and strikethrough font to indicate the claim language being given no patentable weight.  
Claim 15: “if the likelihood of detection does not meet the predetermined threshold, 
There are many ways to revise these conditional expressions such that they would be provided patentable weight.  One such way is the expression “in response to” instead of “if”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
light settings calculation module in claims 1, 10, 11, 12, and 14; and
Training module in claims 2 and 6.
Corresponding structure has been identified in [0028] along with algorithms supporting the claimed functionality.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “light output quality” in claims 1, 4, 5 is used by the claim to mean “light intensity” and “relative light intensities” while the accepted meaning of “quality” encompasses qualitative things.  Indeed, “qualitative” and “quantitative” are fundamentally different terms that should not be used interchangeably as is done in claims 1, 4, and 5. Qualitative relates to measuring the quality of something rather than its quantity and is antithetical to the way in which the term “quality” is used in the claims to encompass clearly quantitative things such as light intensity and relative light intensity.  The term is also indefinite because the specification does not clearly redefine the term.
Claim 8 recites “wherein the plurality of colors is uniformly sampled from CIE XYZ color space” but this plurality of colors is “of the plurality of objects” as per antecedent claim 7.  Due to the confusing claim language it is unclear if the “uniform sampling” is with respect to the objects themselves or if the identified color space (CIE XYZ) is being used to represent the object colors.  Moreover, the term “uniformly sampled” is not understood within the context of clam 8 and claims 8/7.  Furthermore,  the instant specification at [0032] does not illuminate this subject.  
	Claim 10 recites “wherein the light settings calculation module is configured to select the light output qualities of the lighting system using a plurality of if-then rules.”  The “if-then rules” are not definitively tied or related to any element in the claim.  Such a nebulous recitation of unspecified, undefined “if-then rules” that has no claimed relation to any other portion of the claim is highly indefinite and fails to provide proper notice to potential infringers as to claim scope contrary to MPEP 2173.
	Likewise claim 11’s further recitation of “wherein the light settings calculation module is configured to add or amend rules over a period of time” is not definitively tied or related to any element in the claim which problem is exacerbated by an antecedent basis issue in which it is unclear if the “rules” being amended or added are the “if-then rules” of claim 10 or some other rules.
	Claim 15 indefinitely recites “if the likelihood of detection does not meet the predetermined threshold, adjusting the light output from the light source according to a database of rules“.   This “database of rules” is not definitively tied or related to any element in the claim.  Furthermore, how is a “database of rules” distinguished from a simple plurality of rules?  
Claims 2, 6, 7, 9, 12, and 14 are indefinite due to their dependency upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ando (WO 2018/087941).
Claim 1
	In regards to claim 1, Ando discloses an object detection system {Figs. 1-3, [0020] and cites below} comprising:
a lighting system to illuminate an object, the lighting system having at least one selectable light output quality {Figs. 1-3 illumination unit 31 including LEDs 311 that have controllable/selectable brightness/intensities and colors of each LED as per [0023]-[0024], [0033]};
at least one image sensor positioned to obtain an image of an object
{Figs. 1-3 detection camera 33, [0023], [0029], [0036], [0045]}; and
at least one processor coupled to the image sensor to receive the image of the object {Figs. 1-3 programmable logic controller 32, [0023], [0025]-[0026], [0031] which includes processors and/or neural networks (NN) per [0037]}, the at least one processor comprising:
a monitoring engine configured to determine if the image has an expected confidence value that meets a predetermined threshold, wherein the confidence value is indicative of a likelihood of detection of the object depicted in the image
{evaluation device that determines if the current value (e.g. of brightness uniformity) is within a tolerance (confidence value meeting a predetermined threshold) as per [0020] and [0028] for target/appropriate contrast.  See also [0041] and Fig. 6 for learning/training the neural network which corresponds to the claimed confidence values (aka softmax values as per instant spec [0035]}.  It is also noted that the instant specification broadly defines image quality metrics as including, inter alia, brightness uniformity and contrast in [0031]-[0033] thus clearly bringing Ando within the BRI (broadest reasonable interpretation) of the claimed invention also disclosing brightness uniformity and contrast to enable the camera to “reliably read”/(having a likelihood of detecting) the object as per [0038]}; and
a light settings calculation module configured to select the light output qualities of the lighting system to improve the expected confidence value to meet the predetermined threshold {see [0025]-[0027], [0033]-[0034], [0041]-[0044].  See also learning unit 363 and Fig. 6, S106}.
Claim 2
	In regards to claim 2, Ando discloses wherein the system further includes a training module configured to learn confidence values corresponding to selected object properties, and wherein the monitoring engine is further configured to obtain a confidence value from the training module for the image {see [0025]-[0027], [0033]-[0034], [0041]-[0044].  See in particular learning unit 363 and Fig. 6, S106.  Further as to “corresponding to selected object properties” see [0020], [0044], [0049], [0077]-[0079] in which different neural networks are use/trained based on objects/articles having differing properties (shapes, with or without a hole, color, roughness, gloss and surface properties)}.

Claims 3 and 13 canceled

Claim 4
	In regards to claim 4, Ando discloses wherein the at least one selectable light output quality is a light intensity {Figs. 1-3 illumination unit 31 including LEDs 311 that have controllable/selectable brightness/intensities and colors of each LED as per [0020] [0023]-[0024], [0033], [0038]}.
Claim 5
	In regards to claim 5, Ando discloses wherein the at least one selectable light output quality includes light intensity and relative intensities of wavelengths of light  {Figs. 1-3 illumination unit 31 including LEDs 311 that have controllable/selectable brightness/intensities and colors/wavelengths of each LED as per [0020] [0023]-[0024], [0033], [0038]}.
Claim 6
	In regards to claim 6, Ando discloses wherein the training module includes a first data structure including confidence values for an array of properties of a plurality of objects 
{initially, it is noted that a data structure storing values for an array broadly defines any memory storage of confidence values for at least two properties.  See Ando [0020], [0044], [0049], [0077]-[0079] in which different neural networks are used/trained to have different confidence values and thereby store confidence values based on objects/articles having a variety of differing properties (different shapes, with or without a hole, color, roughness, gloss and surface properties); thus, there are at least two different properties and corresponding confidence values being stored in a data structure by the training module}.
Claim 7
	In regards to claim 7, Ando discloses wherein the array of properties includes a plurality of colors of the plurality of objects {see above citations and explanations for claim 6 wherein one of the object properties is color}.
Claim 9
	In regards to claim 9, Ando discloses wherein the at least one image sensor is configured to obtain a live feed of images of the object, and the image of the object is an image from the live feed of images {Ando’s disclosure includes a manufacturing production environment with objects 10 being conveyed passed the camera 31 which obtains a “live feed” of the images of the object. See Fig. 2, [0020]-[0021], [0034]-[0036] such that the illumination pattern can be adapted quickly and without slowing down production or otherwise adapting to changes in shape, introduction of another object, etc.  See also [0040], [0048], [0049]}.
Claim 10
	In regards to claim 10, Ando discloses wherein the light settings calculation module is configured to select the light output qualities of the lighting system using a plurality of if-then rules
{see the 112(b) rejection above regarding using “if-then”.  To the extent this claim is understood, see evaluation device that determines if the current value (e.g. of brightness uniformity) is within a tolerance (confidence value meeting a predetermined threshold) as per [0020] and [0028] for target/appropriate contrast then the lighting output/color is increased/changed.  Because both color and brightness/intensity are being controlled/selected based on the target value/current value comparison, at least two if/then rules are being applied.   See also [0042] in which learning uses another if/then rule to determine if learning light output qualities selections should continue for other articles}.  
Claim 11
	In regards to claim 11, Ando discloses wherein the light settings calculation module is configured to add or amend rules over a period of time
{See [0041]-[0044] in which learning uses another if/then rule to determine if learning light output qualities selections should continue for other articles, shapes or article orientations.  Because this process is sequential the rules are being amended or added over a period of time (from one iteration to the next).  Moreover, the NN disclosed by Ando learn or amend their “rules” over time as new objects or object orientations are introduced}.
Claim 12
	In regards to claim 12, Ando discloses wherein the light settings calculation module includes a data structure including confidence values for object properties and light settings for a plurality of objects
{initially, it is noted that a data structure storing values for object properties and light settings broadly defines any memory storage of confidence values, object properties and light settings.  See Ando [0020], [0044], [0049], [0077]-[0079] in which different neural networks are used/trained to have different confidence values and light settings and thereby store confidence values and light settings based on objects/articles having a variety of differing properties (different shapes, with or without a hole, color, roughness, gloss and surface properties); thus, there are at least two different properties and corresponding light settings and confidence values being stored in a data structure by the training module}.
Independent claim 15
In regards to claim 15, Ando discloses a method for tuning light sources to enhance object detection {Figs. 1-3, 6, 7, [0020] and cites below}, comprising: 
acquiring an image of the object illuminated by a light source 
{Figs. 1-3 detection camera 33, [0023], [0029], [0036], [0045] acquires an image of the object illuminated by illumination unit 31 including LEDs 311 that have controllable/selectable brightness/intensities and colors of each LED as per [0023]-[0024], [0033].  See also S103, Fig. 6, [0040]}; 
calculating a likelihood of detection of the object depicted in the image
{It is noted that the instant specification broadly defines image quality metrics as including, inter alia, brightness uniformity and contrast in [0031]-[0033] thus clearly bringing Ando within the BRI (broadest reasonable interpretation) of the claimed invention by disclosing brightness uniformity and contrast calculations to enable the camera to “reliably read”/(having a likelihood of detecting) the object as per [0038].  See also the cites for the determining step below}; 
determining if the likelihood of detection meets a predetermined threshold
{evaluation device that determines if the current value (e.g. of brightness uniformity) is within a tolerance (confidence value meeting a predetermined threshold) as per [0020] and [0028] for target/appropriate contrast.  See also [0041] and Fig. 6 for learning/training the neural network which corresponds to the claimed confidence values (aka softmax values as per instant spec [0035]}; and 
if the likelihood of detection does not meet the predetermined threshold, adjusting the light output from the light source according to a database of rules 
{see [0025]-[0027], [0033]-[0034], [0041]-[0044].  See also learning unit 363 and Fig. 6, S106.  See the 112(b) rejection above regarding “database of rules”.  Because both color and brightness/intensity are being controlled/selected based on the target value/current value comparison, at least two if/then rules are being applied and thus stored (in a database).   See also [0042] in which learning uses another if/then rule to determine if learning light output qualities selections should continue for other articles.}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ando and  Chew (Chew, V. Kalavally, C. P. Tan and J. Parkkinen, "A Spectrally Tunable Smart LED Lighting System With Closed-Loop Control," in IEEE Sensors Journal, vol. 16, no. 11, pp. 4452-4459, June1, 2016, doi: 10.1109/JSEN.2016.2542265).
Claim 14
	In regards to claim 14, Ando discloses wherein the light settings calculation module includes a multichannel color mixing algorithm to compute 
{LEDs 311 that have controllable/selectable brightness/intensities and colors of each LED as per [0023]-[0024], [0033], [0038], [0068]-[0072], [0079]}.
	Chew is an analogous reference from the same field of tunable/controllable light sources.  See abstract in which a closed-loop control algorithm with feedback from spectral sensor to tune 8 LED channels for the industrial sector.
	Chew also teaches tuning a multichannel color mix by computing duty cycles
for each color channel of each luminaire to select the relative intensities of wavelengths of light to achieve a target spectrum {see Section II Lighting System Architecture and Section II Control Algorithm; and Section IV Experimental Results and Discussion}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ando’s the light settings calculation module to include a multichannel color mixing algorithm that computes duty cycles for each color channel of each luminaire to select the relative intensities of wavelengths of light as taught by Ando suggests using a variety of controllable light sources including LEDs in [0072] and cites above which are the same lighting device used by Chew and because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486